Title: Aug. 13. Sunday.
From: Adams, John
To: 


       At Mr. Quincys. Here is Solitude and Retirement. Still, calm, and serene, cool, tranquil, and peaceful. The Cell of the Hermit. Out at one Window, you see Mount Wollaston, the first Seat of our Ancestors, and beyond that Stony field Hill, covered over with Corn and fruits.
       At the other Window, an Orchard and beyond that the large Marsh called the broad Meadows. From the East Window of the opposite Chamber you see a fine Plain, covered with Corn and beyond that the whole Harbour and all the Islands. From the End Window of the East Chamber, you may see with a prospective Glass, every Ship, Sloop, Schooner, and Brigantine, that comes in, or goes out.
       Heard Mr. Wibirt, Upon Resignation and Patience under Afflictions, in Imitation of the ancient Prophets and Apostles, a Sermon calculated for my Uncles family, whose Funeral was attended last Week. In the afternoon Elizabeth Adams the Widow of Micajah Adams lately deceased was baptized, and received into full Communion with the Church. She never knew that she was not baptized in her Infancy till since her Husbands Decease, when her Aunt came from Lynn and informed her. Mr. Wibirt prayed, that the Loss of her Husband might be sanctified to her, this she bore with some firmness, but when he came to pray that the Loss might be made up to her little fatherless Children, the Tears could no longer be restrained. Then the Congregation sang an Hymn upon Submission under Afflictions to the Tune of the funeral Thought. The whole together was a moving Scene, and left scarcely a dry Eye in the House. After Meeting I went to Coll. Quincys to wait on Mr. Fisk of Salem 79 Year Old.
       This Mr. Fisk and his Sister Madam Marsh, the former born in the very Month of the Revolution under Sir Edmund Andros, and the latter 10 Years before that, made a very venerable Appearance.
      